  Case 4:16-cv-00151-A Document 247 Filed 08/10/21   Page 1 of 1 PageID 9863


                  IN




SALVADORA ORTIZ AND THOMAS           §
SCOTT, ON BEHALF OF THEMSELVES       §
AND ALL OTHERS SIMILARLY             §
SITUATED,                            §
                                     §
           Plaintiffs,               §
                                     §
VS.                                  §   NO. 4:16-CV-151-A
                                     §
AMERICAN AIRLINES,     INC.,         §
ET AL.,                              §
                                     §
           Defendants.               §




                               FINAL JUDGMENT

      In accordance with the court's order signed this date,

      The court ORDERS, ADJUDGES, and DECREES that the claims of

plaintiffs, Salvadora Ortiz and Thomas Scott, on behalf of

themselves and all others similarly situated, against defendant

American Airlines Federal Credit Union ("AAFCU") be, and are

hereby, dismissed for lack of jurisdiction.

      The court further ORDERS, ADJUDGES, and DECREES that AAFCU

have and recover from plaintiffs, jointly and severally, its

costs of court.

      SIGNED August 10, 2021.
